FILED
                                NOT FOR PUBLICATION                         OCT 2 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                                FOR THE NINTH CIRCUIT


HARPINDER S. CHAHAL; GURMEET                        No. 13-70347
K. CHAHAL,
                                                    Agency Nos.      A078-361-295
                Petitioners,                                         A078-361-296

  v.
                                                    MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

          Harpinder S. Chahal and Gurmeet K. Chahal, natives and citizens of India,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying

their motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for

review.

      The BIA did not abuse its discretion by denying petitioners’ third motion to

reopen as untimely and number-barred where the motion was filed more than eight

years after the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed

to demonstrate changed conditions that qualify for the regulatory exception to the

time limit for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi,

597 F.3d at 987 (evidence must be “qualitatively different” from the evidence

presented at the previous hearing). The record does not support petitioners’

contention that the BIA did not fully consider the evidence of police raids at

Harpinder’s father’s house.

      PETITION FOR REVIEW DENIED.




                                           2                                     13-70347